| 1 + seaman an

Case 1:18-cv-10836-PGG Document 152 Filed 02/28/20 Page 1 of 3

UNITED STATES DISTRICT COURT REE! YED
SOUTHERN DISTRICT OF NEW YORK SDNY PRO SE OFFICE

I20FEB 26 PM 1: 39

 

Martin S. Gottesfeld, pro se,
Plaintiff
+ against - Case No.: 18-cv-10836-PGG-GWG
Hugh J. Hurwitz, et:al.,
Defendants

 

 

 

NOTICE OF DELAY OF FILINGS

 

Plaintiff Martin S. Gottesfeld ‘(herein the "plaintiff"), acting pro se,
hereby notifies The Honorable Court that agents of both the instant defendants
and their common counsel are further delaying the plaintiff's Filings in the
instant case through their deliberate violations of Constitutional E Buel
Protection and 28 C.F.R. §§ 543.11(b) and 543.11(h).

In support of this motion, the plaintiff herewith-provides and |
respectfully directs The Court's attention to Exhibit 1 hereto, Declaration of
Martin S. Gottesfeld. :

The plaintiff notes Dugar v. Coughlin, 613 F. Supp. 849, 853-54) (s. D.N.Y.
1985), and that as opposed thereto, the instant plaintiff is now dented even
the ability to pay for court-related photocopies absent a court order.

Respectfully filed in accordance with the prison-mailbox rule of Houston
v. Lack, 487°U.S. 266 (1988), by mailing -to The Court in an envelope| bearing
sufficient affixed pre-paid first-class U.S. postage and U.S.P.S. tracking
number 9114 9023 0722 4293 0820 13, handed to Ms. J. Wheeler of the FCI Terre
Haute CMU unit:team while acting in her official capacity as an agent of the
instant defendants on Thursday, February 20th, 2020, or the first opportunity

thereafter,

by: \

_ Martin S. Gottesfeld, pro se
Reg. No.: 12982-104'"
Federal Correctional Institution
P.O. Box 33
Terre Haute, IN 47808

   

 

- Page 1 of 1 -
idrbsbidaa eaineennshes I

Ble 1:18-cv-10836-PGG Document 152 Filed 02/28/20 Page 2 of 3
A P| ;

 

 

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, declare that: the following is true and

under the penalty of perjury "under the laws of The United States purs
28 U.S.C. § 1746(1), Fed. R. Evid. one y(?), Fed. R. Evid. 801(d)(2)

this 20th day of February, 2020:

1. I am Martin S. Gottesfeld and T am the sole plaintiff in the
Gottesfeld v. Hurwitz, et al.; 18-cv-10836-PGG-GWG (herein ''the case

 

ia

correct
uant to
(B-E) on

case of

"3

currently pending before The Honorable U.S. District Court for The Southern

District of New York (herein "The Court").

2. On or about Monday, February 16th, 2020, the only photocopy m

which I have access to make photocopies of my court filings broke do

lack of proper maintenance by the defendants in the case and their: ag

it has done repeatedly.

3. On or about Tuesday, February 17th, 2020, an agent of the aah

 

iachine to
due to
ents, as

endants

took: one of the typewriters out of the FCI Terre Haute CMU law library because

it too broke down from lack of proper care and maintenance.

4. By Tuesday, February 17th, 2020, another typewriter was alres
missing from the FCI Terre Haute CMU law library, presumably out for
after also breaking down from lack of proper maintenance. This typewr
been missing since before I left the SHU in the final week of January

5. Agent of the defendants in the case and warden of the FCI Ter
Mr. Brian Lammer is required under 28 C.F.R. § 543.11(b) to repair wi
breaks in the law library but he has not done so.

 

ed to allow me as a CMU: priso
nts pursuant to 28 C.F.R. § 5

_ 6. Mr. Brian Lammer is also requir
a typewriter to prepare my legal docume

ady
repairs
iter had
y, 2020.

rre Haute
natever

er-to use
3.11(h),

 

but he completely banned me from any an
December 9th, 2019, through my release from the SHU in the last week

January, 2020, and he now greatly limits my typewriter use by failing

 

two (2) of the three (3) typewriters in my unit, which is one of ‘the
active from a litigation perspective in the entire FBOP system.

d all typewriter use from Monday,

of
to fix
most’

the case

 

7. On Tuesday, February 17th, 2020, agent of the defendants in

Ms. J. Wheeler stated that she and the unit team would not make legal

photocopies of court filings unless there was an imminent court dead} ine

demonstrated to her.

8. There are, however, time-sensitive filings that I would Like to make
in the case for which I cannot show an imminent court deadline, and indeed I
was working on exactly such a filing when the second typewriter was taken and

the copy machine broke down, specifically a NOTICE OF ARBITRARY AND

CAPRICIOUS

POLICY ENFORCEMENT, which will now be indefinitely delayed as a result of the
breakdowns and new photocopy~-policy.

I declare that the foregoing is true and correct under the penalty of
perjury under the laws of The United States. Executed on this twentieth (20th)
day of February, 2020.

wi Le OC

Martin S. Gottesfeld

 

- Page t of 1 -
12982-104 Case 1:18-Cv-10836-PGG Document 152. Filed 02/28/20

i eee Ingstitution
te, Im 47808

stare
eS

STRACKINGS

WT

u 8 On anret Court

Pe fle Cheri

Sot Mean AT

ew TORK Nv 1oc07
Uaaed Sates

if *:
ra aii

a ee a

ot

ine >

2 ae ee

 

 
